Citation Nr: 1216504	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a Veteran who was a member of the United States Air Force Reserve with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He served on active duty (AD) as a pilot in the Air Force from June 1957 to February 1969.  After his discharge from active duty, he continued to participate in the Air Force Reserve until November 1977, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the appellant's claim of entitlement to bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service medical records contain no findings or diagnoses of any hearing loss, nor was any such disorder demonstrated until many years after the appellant's separation from military service.

2.  There is no competent medical evidence of any nexus between the appellant's current bilateral hearing loss and any aspect of his military service, including as a pilot in the Air Force Reserve.

3.  The preponderance of the evidence is against a finding that the appellant has current hearing loss in either ear which is due to events in active service or in the Air Force Reserve, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from active service in February 1969.


CONCLUSION OF LAW

The appellant does not have hearing loss in either ear that is the result of disease or injury incurred in or aggravated by active duty service or any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a June 2010 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, relevant service medical treatment records, including many audiometric examination reports, have been associated with the claims file.  The Veteran did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was afforded a VA examination in July 2010.  That examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and is based on supporting clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board concludes that the appellant was afforded an adequate examination for his claimed bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran is seeking service connection for bilateral hearing loss.  Review of the medical evidence of record reveals that the Veteran has currently demonstrated hearing loss that meets the requirements of 38 C.F.R. § 3.385.  He stated in his May 2010 VA Form 21-526 that his hearing loss began in 1969.  The appellant contends that his exposure to acoustic trauma during his Air Force service as a pilot caused damage to the cochlear cells in his ears with resultant high frequency hearing loss as the cochlear cells died over time from the damage.

Review of the Veteran's service medical treatment records reveals no complaints, findings, treatment, or diagnosis of hearing loss during service.  The appellant had normal hearing measured by audiometric testing at several medical examinations conducted between July 1955 and December 1975.  It should be noted that the appellant entered the Air Force in the 1950s, and that for service department testing dated prior to October 31, 1967, ASA units must be assumed and these need to be converted to ISO (ANSI) units.  The test results below have been appropriately converted.

Audiometric testing was conducted in July 1955, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
N/A
15
LEFT
20
5
15
N/A
5

Audiometric testing was conducted in March 1956, and the appellant's puretone threshold results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
N/A
5
LEFT
20
10
10
N/A
5

Audiometric testing was conducted in conjunction with the appellant's June 1957 service entrance examination and his puretone threshold results, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
N/A
5
LEFT
20
15
10
N/A
0

Audiometric testing was conducted in May 1958, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
15
5
10
0
0

Audiometric testing was conducted in January 1961, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
10
0
5
N/A
5

Audiometric testing was conducted December 1962, and the appellant's puretone threshold results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
N/A
10
LEFT
15
5
15
N/A
5

Audiometric testing was conducted January 1964, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Audiometric testing was conducted in December 1964, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
5
LEFT
5
0
5
0
5

Audiometric testing was conducted in October 1965, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

Audiometric testing was conducted November 1966, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Audiometric testing was conducted in December 1967, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
10
0
0
5
0

Audiometric testing was conducted in conjunction with the appellant's separation examination in January 1969, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
5
5

Audiometric testing was conducted in February 1969, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
5
5

Audiometric testing was conducted in November 1969, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
0
0
5
10

Audiometric testing was conducted in January 1971, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
10
15
5
5
10

Audiometric testing was conducted in January 1972, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
0
0
0
5

Audiometric testing was conducted in December 1972, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
0
0
5
0

Audiometric testing was conducted in December 1973, and the appellant's puretone threshold results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
0
0

Audiometric testing was conducted in December 1974, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
5
5

Audiometric testing was conducted in December 1975, and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
5
5

There is no evidence of record relating to the appellant's hearing loss for the time period between January 1976 and May 2010, when the appellant submitted his claim for service connection.  

The appellant underwent a VA examination for hearing loss in July 2010; the examiner reviewed the appellant's service medical records and noted that he had had normal hearing throughout his service.  The examining audiologist documented the appellant's complaints of in-service noise exposure as a pilot of various aircraft (T8, KC97, C119 and C130) and his statement that he did not have any non-service noise exposure.  Audiometric testing was conducted and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
45
LEFT
15
15
25
35
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

The examining audiologist rendered a diagnosis of bilateral high frequency sensorineural hearing loss and opined that the appellant's hearing loss was less likely than not caused by or a result of noise exposure in the military and that the current results were more likely reflective of the normal aging process.  The doctor of audiology explained that the appellant's hearing had remained well within clinically normal limits throughout his long military service as demonstrated by the service medical records.

Affording the Veteran the benefit of the doubt, the Board concedes that he experienced noise exposure during his active service.  However, in order to establish service connection for hearing loss, the appellant must still show that his currently claimed disability is related to the noise exposure during his active service or his reserve service.  There is no competent evidence in the record that suggests a relationship between the Veteran's current hearing loss and any incident of his AD service in the Air Force or any period of ACDUTRA or INACDUTRA.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and his active service and/or or any period of ACDUTRA or INACDUTRA, despite his contentions to the contrary.  In that regard, the Board finds substantially probative the July 2010 opinion from a doctor of audiology that the appellant's current hearing loss was less likely than not related to his noise exposure in service and that it is likely related to the aging process.  This is not contradicted by any other medical evidence of record.

Further, with respect to presumptive service connection, the evidence does not show that hearing loss was manifested to a compensable degree within a year of the Veteran's discharge from AD service in 1969.  The first evidence in the record of hearing loss for VA compensation purposes is dated in 2010.  Accordingly, service connection is not warranted on a presumptive basis for the appellant's period of active duty.

The Board has considered the appellant's statements asserting a nexus between his currently diagnosed hearing loss and service; he has stated that he was exposed to acoustic trauma from aircraft engines in the course of his duties as a pilot and that he first was aware of having hearing loss in 1969.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions as to the severity of hearing loss.  Although the appellant is competent to say that he experienced hearing problems in his ears while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385 at any specific time; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss in the right or left ear.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's bilateral hearing loss claim.  Because the preponderance of the evidence is against the bilateral hearing loss service connection claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right and left ear (bilateral) hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


